 


109 HRES 712 IH: Commending the United States men’s and women’s curling teams on their accomplishments at the 2006 Winter Olympic Games in Torino, Italy.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 712 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Peterson of Minnesota submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Commending the United States men’s and women’s curling teams on their accomplishments at the 2006 Winter Olympic Games in Torino, Italy. 
  
Whereas the 2006 Winter Olympic Games, which recently concluded in Torino, Italy, were a resounding success; 
Whereas the athletes of the United States men’s and women’s curling teams of the 2006 Winter Olympic Games reflected the ideals of the Olympic movement by exhibiting determination, honor, sportsmanship, and excellence throughout the competitions; 
Whereas the athletes of the men’s and women’s curling teams played a prominent role in the 2006 Winter Olympic Games and represented the talent and diversity of the athletes of the United States; 
Whereas the women’s curling team consisted of the following members: Cassie Johnson, Jamie Johnson, Jessica Schultz, Maureen Brunt, Courtney George, and Coach Neil Does; 
Whereas the men’s curling team consisted of the following members: Pete Fenson, Shawn Rojeski, Joe Polo, John Shuster, Scott Baird, and Coach Bob Fenson; 
Whereas both the men’s and women’s curling teams call the Bemidji Curling Club, in Minnesota’s 7th Congressional District, their home; 
Whereas the men’s and women’s curling teams exhibited their skill, their mastery of strategic play, and the ability to precisely execute when the pressure was on; and 
Whereas the combination of skill and determination helped the men’s curling team bring home the bronze medal for the United States: Now, therefore, be it 
 
That the House of Representatives commends the athletes of the United States men’s and women’s curling teams for the grace, sportsmanship, and determination exhibited by the teams throughout the 2006 Winter Olympic Games and for the accomplishments that flowed from the teams by maintaining the Olympic spirit on and off the field of competition.  
 
